Case: 22-50110     Document: 00516364917          Page: 1    Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 21, 2022
                                   No. 22-50110                   Lyle W. Cayce
                                                                       Clerk

   Isabel Longoria; Cathy Morgan,

                                                            Plaintiffs—Appellees,

                                       versus

   Warren K. Paxton, in his official capacity as Attorney General of Texas;
   Shawn Dick, in his official capacity as Williamson County District
   Attorney,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:21-CV-1223


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          As we explained in our March 21, 2022, opinion certifying questions
   to the Texas Supreme Court, this case presents a constitutional challenge to
   two provisions of the Texas Election Code—§ 276.016(a)(1) (the “anti-



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50110       Document: 00516364917          Page: 2   Date Filed: 06/21/2022




                                     No. 22-50110


   solicitation provision”) and § 31.129 (the “civil liability provision”). The
   district court granted Plaintiffs Cathy Morgan and Isabel Longoria a
   preliminary injunction, enjoining enforcement of the challenged provisions.
   Two defendants—Ken Paxton, the Texas Attorney General, and Shawn
   Dick, the Williamson County District Attorney—appealed. The only issues
   before us are Morgan’s challenge to Dick’s enforcement of the anti-
   solicitation provision and Longoria’s challenge to Paxton’s enforcement of
   the civil liability provision.
          We certified questions to the Texas Supreme Court on issues directly
   affecting Morgan and Longoria’s standing. On June 10, 2022, the Texas
   Supreme Court answered those certified questions. Paxton v. Longoria, No.
   22-0224, 2022 WL 2080867 (Tex. June 10, 2022). As to this case, the Texas
   Supreme Court held that Morgan, as a Volunteer Deputy Registrar, is not a
   “public official” within the meaning of the Texas Election Code. Id. at *4.
   Therefore, the anti-solicitation provision does not apply to her, and she lacks
   standing to pursue her claim against Dick. See Speech First, Inc. v. Fenves, 979
   F.3d 319, 330 (5th Cir. 2020). Thus, we vacate the preliminary injunction as
   to Dick, and remand the case to the district court with instructions to dismiss
   Morgan’s claim against him for want of jurisdiction. Dick’s motion to
   remand is accordingly denied as moot.
          The Texas Supreme Court also held, as to this case, that Paxton lacks
   authority to enforce the civil liability provision. Paxton, 2022 WL 2080867,
   at *7. Therefore, he lacks the requisite connection to the enforcement of the
   civil liability provision for application of Ex parte Young, and Longoria’s
   claims are thus barred by sovereign immunity. See Tex. Democratic Party v.
   Abbott, 978 F.3d 168, 179 (5th Cir. 2020), cert. denied, 141 S. Ct. 1124 (2021).
   We accordingly vacate the preliminary injunction as to Paxton, and remand
   the case to the district court with instructions to dismiss Longoria’s claim
   against him for want of jurisdiction.



                                           2
Case: 22-50110     Document: 00516364917         Page: 3   Date Filed: 06/21/2022




                                  No. 22-50110


         The remainder of the injunction was not appealed—therefore, it is not
   properly before us.
         VACATED and REMANDED.                   Appellant Dick’s Motion for
   Remand is DENIED as moot.




                                       3